Qua, J.
This is an action to recover the additional death benefits provided in two life insurance policies when death results “solely through external, violent and accidental means.”
Findings of the trial judge establish that the insured and two other young men, after an evening of drinking together, stole an automobile; that the insured drove it to his own home, where he stopped to get some money; that thereafter another of the young men drove the party westerly from Gardner as fast as the automobile would go. The insured fell into a drunken stupor. About five miles east of Greenfield police officers attempted to stop the automobile and then pursued it. About a mile and a half west of Greenfield the. automobile left the road because of its high speed, and the insured was killed.
In our opinion a construction of the policy which would extend the benefits for accidental death to include a case where the death results from the felonious stealing of an automobile (G. L. [Ter. Ed.] c. 266, § 28; c. 274, § 1) and occurs while the crime in which the insured joined is still being committed (Commonwealth v. Rand, 7 Met. 475, 476) and in the course of escape and pursuit from the scene of the original taking, even though the insured himself has succumbed to liquor since that taking, would be contrary to public policy and inconsistent with the principle illustrated with full discussion of authority in the recent case of DeMello v. John Hancock Mutual Life Ins. Co. 281 Mass. 190. This case does not require further definition of that principle. See also Metropolitan Life Ins. Co. v. Goodwin, 166 Va. 119.
There is nothing to the contrary in Minasian v. Aetna Life Ins. Co. 295 Mass. 1.
*93It is unnecessary to discuss the requests for rulings in detail.

Order for judgment for the defendant affirmed.